Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Reasons of Allowance:
1. 	Claims 1–27 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited do not teach “for each of the features, determining corresponding values of a bundle adjustment process, and storing the determined values in a first memory that is a register memory; writing the determined values to a second memory responsive to determining the corresponding values for at least one of the features; and determining at least one sensor parameter by performing the bundle adjustment process using the determined values” as recited in claims 1 and 19, and similarly do not teach “using a first memory that is a register memory, determining one or more values of a matrix of the bundle adjustment process corresponding to the identified common features; after the determining, writing the determined values from the first memory to a second memory; and determining at least one of the poses of the camera using the determined values” as recited in claim 10. Therefore claims 1, 10 and 19 are allowed. All other claims depending on claims 1, 10 and 19 are allowable at least by dependency on claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 17, 2022